DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments filed on 09/21/2022 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendments necessitated new grounds of rejection. 
Claim interpretations under 35 U.S.C. 112(f) have been maintained for the same reason as set forth in the previous office action.

Claim Objections
Claims 17-20 are objected to because of the following informalities:
a)	Regarding claim 17, the punctuation mark “,” (comma) after the phrase “non-transitory” on line 1 should apparently be deleted. Claims 18-20 are also objected for the same reasons as discussed above with respect to claim 17. Appropriate correction is required. 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communications system” in Claim 1; “control system” in Claims 1, 5-6, 9; “speed control system” in Claim 1; “automatic adjustment teleoperations system” in Claims 1, 6, and 8, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claims 1, 10 and 16 9 recites a phrase “programmatically”. This  phrase is a new matter. Applicant is welcomed to point out where in the specification the Examiner can find support for this limitation if Applicant believes otherwise.
Claims 2-9, 11-15 and 17-20 are also rejected by the virtue of their dependency on rejected base claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maeda et al. (US 20210197808) hereinafter Maeda).

Claim 1. Maeda et al. (US 20210197808) hereinafter Maeda) teaches a system (See Fig. 2), comprising: 
a vehicle system (See Fig. 2, Para. [0037], “in-vehicle control device 1”), comprising: 
at least one sensor (See Fig. 1, Para. [0042], discloses “sensor”); 
a communications system configured to receive one or more remote operations commands (See Fig. 2, discloses communication unit 5 [construed as communication system as claimed) and see Para. [0037], [0051], [0056], [0070], “the vehicle 21 receives remote control information from the control device 2 [for remote operations] via in-vehicle communication unit”, and see Para. [0046], “a remote driving vehicle travels in response to a traveling command remotely”); 
a control system configured to programmatically (See Para. [0132], [0135], “vehicle is capable of full automation”): execute a speed control system to control a speed of the vehicle system (See Para. [0134]-[0135], “operate vehicle brakes in response to receiving signals from brake actuator(s) and/or brake sensors”); 
execute an automatic adjustment teleoperations system to derive a filtered speed command based on the one or more remote operations commands and the at least one sensor (See Para. [0078]-[0080], [0083], discloses “a sensor for external information detection, and “the control device 2 instructs [i.e., remote operation commands] the in-vehicle control device 1 to decelerate [i.e., filter speed command] via the in-vehicle communication device 43”, same as claimed); and 
adjust the speed of the vehicle system based on the filtered speed command (See Para. [0042], “The in-vehicle control device 1 can generate an arbitrary braking force in the vehicle 21 by communicating the brake command to the brake control device 35, and takes a charge of automatically performing braking in the automatic driving”, and/or see Para. [0045], “the in-vehicle control device 1 can generate an arbitrary acceleration in the vehicle 21 by communicating the acceleration command (value) to the drive control device 39, and takes a charge of automatically performing the acceleration in the automatic driving in which the driver's operation does not occur”, same as claimed).

Claim 2. Maeda teaches the system of claim 1, wherein the adjustment teleoperations system is configured to derive the filtered speed command by sensing a state of the vehicle system via inputs from the at least one sensor (See Para. [0056]-[0057], [0062], Fig. 2, discloses “remote control device 2 acquires the external information 12 using sensor, the movement information 13, and the internal information 14 from the vehicle 21, and a travel plan is calculated using the external information and movement information, and the operation of the vehicle 21 to be controlled based on this travel plan. Then, a control command value of each actuator mounted on the vehicle 21 is calculated so as to realize this operation”, and see Para. [0073]-[0074], [0079], [0089], “the remote operator operates the steering wheel, the accelerator, and the brake at his/her own discretion and the vehicle 21 is decelerated by calculating the target speed”).

Claim 3. Maeda teaches the system of claim 2, wherein sensing the state of the vehicle system comprises sensing that the vehicle system is in a reduced speed environment (See Para. [0039], [0064], [0079], discloses “sensor for sensing pedestrian. Obstacle, bicycle and/or other vehicle surrounding the vehicle”, which constitutes reduced speed environment).

Claim 4. Maeda teaches the system of claim 3, wherein the one or more remote operations commands comprises a command to move the vehicle system at a first speed and wherein the filtered command comprises a command to move the vehicle system at a second speed slower than the first speed (See Para. [0052], discloses “a vehicle acceleration command value to satisfy the travel plan”, and see Fig. 3, Para. [0064], “The target speed 52(a) [i.e., first speed] at this time is transmitted to the control device 2 together with the external information 12 and the movement information 13 as the internal information 14, and the control simulator 8 calculates a target speed 52(b) [construed as second speed, lower than 52(a) [, i.e., first speed”).

Claim 7. Maeda teaches the system of claim 1, comprising a remote control system configured to transmit the one or more remote operations commands (See Fig. 2, Para. [0047], “the control device 2 [construed as remote control system] that is installed at a remote place, and establishes a wireless communication between a communication unit 5 of the vehicle 21 and a communication unit 7 of the control device 2, so that the in-vehicle control device 1 and the control device 2 can communicate with each other”, and Para. [0070], “The remote control unit 18 generates the remote control information 15 for remotely controlling the vehicle”, and/or Para. [0073]-[0074], “the remote operator instructs the steering wheel, the accelerator, and the brake, and remotely controls the vehicle 21”, and see Para. [0078], “the control device 2 instructs the in-vehicle control device 1 to decelerate via the in-vehicle communication device 43 and requests switching from the autonomous movement to the remote control”, same as claimed).

Claim 8. Maeda teaches the system of claim 7, wherein the remote control system comprises a remote automatic adjustment teleoperations system configured to derive a second filtered speed command based on a user command to move the vehicle system, and to transmit the second filtered speed command to the vehicle system (See Para. [0064], [0079], Fig. 4, “The target speed 52(a) at this time is transmitted to the control device 2 together with the external information 12 and the movement information 13 as the internal information 14, and the control simulator 8 calculates a target speed 52(b)”, which constitutes driving a second filter speed, and see Para. [0070], “The remote control unit 18 generates the remote control information 15 for remotely controlling the vehicle based on the operation information 16 input by the remote operator, and transmits the remote control information 15 to the in-vehicle control device 1 via the communication unit 7”, and/or see Para. [0074], “A configuration may be used in which the remote operator instructs for target speed while making use of the autonomous movement function of the moving body control device 1”, which constitutes the claimed invention).

Claim 9. Maeda teaches the system of claim 8, wherein the control system is configured to adjust the speed of the vehicle system based on the filtered speed command, the second filtered speed command, or a combination thereof, based on a latency of communication (See Fig. 3 and 4, Para. [0064],  discloses “calculated target speed 52(b)”, which construed as the second filter speed in order to avoid the obstacle, and see Para. [0070], “The remote control unit 18 generates the remote control information 15 for remotely controlling the vehicle based on the operation information 16”, and/or see Para. [0074], “A configuration may be used in which the remote operator instructs for target speed while making use of the autonomous movement function of the moving body control device 1”, which constitutes the claimed invention).
Claims 10-12 and 14-15 are method claims corresponding to system claims 1-3 and 7-8 above. Therefore, claims 10-12 and 14-15hey are rejected for the same rationales set forth as above for the system claims 1-3 and 7-8.
Claims 16-18 and 20 are non-transitory computer readable medium claims and having same claimed features of system claims 1-3 and 7 above and therefore, claims 16-18 and 20 are rejected for the same rationales set forth as above for the system claims 1-3 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 20210197808) (hereinafter Maeda) in view of Huh et al. (US 2019/0001984) (hereinafter Huh).

Claim 5. Maeda teaches the system of claim 4, wherein the control system is configured to adjust the speed of the vehicle based on the second speed (See at least Para. [0004], “an automatic traveling unit to control a speed of the own vehicle based on the automatic traveling information”, and/or Para. [0045], [0052], discloses “the in-vehicle control device 1 can generate an arbitrary acceleration in the vehicle 21 by communicating the acceleration command (value) to the drive control device, and takes a charge of automatically performing the acceleration in the automatic driving in which the driver's operation does not occur”), but he does not explicitly spell out “adjust the speed of the vehicle without applying brake”.
However, Huh teaches, “adjust the speed of the vehicle without applying brake (See Para. [0030], “the vehicle is decelerated to target vehicle speed at a desired location by adjusting deceleration force using the driving motor while using friction force of the vehicle without manipulation of brake equipment”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maeda et al. (US 20210197808) (hereinafter Maeda).

Claim 6. Maeda teaches the system of claim 1, wherein the control system is configured to execute the automatic adjustment teleoperations system to derive a filtered braking command, a filtered steering command, or a combination thereof, based on the on the one or more remote operations commands and the at least one sensor, to adjust the speed of the vehicle system based on the filtered braking command, and to adjust a steering of the vehicle system based on the filtered steering command, or a combination thereof See Para. [0038], [0040], [0042], [0044], [0046], [0052], discloses the general conditions of the claim invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Maeda to deploy the same claimed feature in order to more accurately adjust speed of the vehicle remotely).
Claim 13 is method claims corresponding to system claim 6 above. Therefore, claim 13 is rejected for the same rationales set forth as above for claim 6.
Claim 19 is a non-transitory computer readable medium and claimed the same feature of system claim 6  above and therefore, claim 19 is rejected for the same rationales set forth as above for claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664